Citation Nr: 9909066	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  92-54 850	)	DATE      
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) for dental trauma, including 
loss of teeth and of jaw bone mass, based on VA hospital treatment from 
March 1961 to December 1961.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1943 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal 
from a February 1990 rating decision of the Department of Veterans Affairs 
(VA) regional office (RO) in Columbia, South Carolina, which denied a claim 
for service connection for bilateral hearing loss, and from a March 1991 RO 
rating decision, which denied benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) for dental trauma, including 
loss of teeth and of jaw bone mass, based on VA hospital treatment from 
March 1961 to December 1961 (§ 1151 claim herein). 

On January 22, 1992, a hearing was held in Columbia, South Carolina, before 
James R. Anthony, who was a member of the Board and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102 (West Supp. 1998).  In an August 1994 remand, Mr. Anthony found that 
the veteran's hearing loss claim was well-grounded, but remanded both 
claims for additional development.  Mr. Anthony is no longer working at the 
Board.  

In December 1997, the Board remanded the veteran's claims so that another 
Travel Board hearing could be scheduled.  On August 18, 1998, a hearing was 
held in Columbia, South Carolina, before Iris S. Sherman, who is a member 
of the Board rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102 (West Supp. 1998).

The Board notes that because Mr. Anthony, in the August 1994 remand, 
determined that the veteran's hearing loss claim was well-grounded, the 
undersigned will consider this claim as such.    

The veteran's claim concerning entitlement to service connection for 
bilateral hearing loss is discussed in the Decision section, while the 
claim concerning entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 is discussed in the Remand section below.


FINDING OF FACT

It is not at least as likely as not that the veteran's hearing loss had its 
onset in service or is related to an incident of service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service.  38 
U.S.C.A. 
§§ 1110, 1154 (West 1991); 38 C.F.R. § 3.303, 3.304(d)(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records include two reports relating to an examination of 
the veteran in May 1943.  On one report, it was noted that the veteran's 
right and left ears were normal and hearing was 15/15 bilaterally.  On the 
second report, the veteran's hearing was noted to be normal bilaterally.  
No abnormalities were noted regarding the veteran's ears.  The service 
medical records also indicate that in August 1944, the veteran was examined 
while aboard the USS Pennewill (DE-175) and found physically qualified for 
transfer.  During an examination in conjunction with the veteran's 
discharge in November 1945, the veteran's right and left ears were tested 
at 20/20 "coin click" and 15/15 whispered voice.  

In March 1981, the veteran was examined for VA purposes.  Upon examination, 
the veteran's ear canals were patent and his drums were intact.  
Conversation hearing was normal.  

In February 1990, the veteran filed a written statement, indicating that he 
was seeking service connection for, in pertinent part, bilateral hearing 
loss. 

By a February 1990 rating decision, the RO denied service connection for 
bilateral hearing loss. 

In his July 1991 notice of disagreement, the veteran asserted, in pertinent 
part, that when he was in the Navy, he was the gunner of a 20 mm gun.  His 
ears would bleed when this gun was fired.  When he got out of service, the 
veteran did not have a "true and complete" hearing examination.  During 
his processing out they asked him if he felt ok, and told him that if he 
said he was not ok, he would have to stay in the service.  Since he had 
been in combat for extended periods of time and wanted to go home, the 
veteran told them he was ok.  The veteran asserted that his job in the 
Navy, alone, should have been enough evidence to show that he was exposed 
to acoustical trauma. 

In an August 1991 substantive appeal, the veteran essentially restated that 
his hearing loss condition was due to close exposure to firing guns while 
in the Navy.  

The veteran testified at a Travel Board hearing on January 22, 1992.  
During the hearing, the veteran testified that for two years during active 
duty, he served on a destroyer and was strapped into a 20 mm gun and "a 5-
inch gun come across."  The gun would come up and be so close to his ear 
that it would singe the hair on his head.  His left ear would bleed and his 
right ear would just hurt.  For one 30 day period, the veteran was under 
continuous attack in North Africa.  The veteran was not provided with any 
ear plugs or hearing protection, nor was he treated for any hearing loss.  
For 28 years after service, he could not hear anything without a hearing 
aid.  The veteran was also exposed to aircraft noise while aboard ship.  
The veteran first noticed a hearing deficit about the second or third time 
he had come under attack.  Apparently an admiral had come aboard ship, saw 
that the veteran's ears were bleeding, and ordered the 20 mm gun moved back 
20 feet.  

Immediately before discharge, physicians went through the barracks and 
asked the soldiers if they were alright.  Those who said they were not 
alright were held back.  The veteran was one of five people who did not 
accept discharge that day.  He was put under guard in barracks for five 
days.  The veteran indicated that his medical problem at that time was 
hemorrhoids.  He was subsequently given an honorable discharge.  The 
veteran first sought treatment for his hearing loss approximately five 
years after discharge, from a private medical care provider.  The veteran's 
wife testified that the veteran had a hearing deficit when he first came 
home from the war.  The veteran asserted that his bilateral hearing was the 
result of noise trauma manifested during the war. 

In February 1993, the veteran filed, in part, a written statement in which 
he indicated that he had served aboard the DE 175 for 26 months. 

Subsequently, an excerpt from the Dictionary of American Naval Fighting 
Ships, Vol. V (1970), was associated with the claims file.  This excerpt 
indicates that the USS Pennewill (DE-175) was commissioned in September 
1943.  After "shakedown," the Pennewill steamed to Trinidad, British West 
Indies, for convoy escort duty.  In November 1943, she departed Trinidad as 
part of the escort for a convoy which arrived in Recife, Brazil, in 
December 1943.  From December 1943 to April 1944, the Pennewill escorted 
convoys from Trinidad to Recife, Brazil, and return.  She also completed 
several "special missions."  In December 1943, she escorted a US Army 
transport from Trinidad to Puerto Rico.  In January 1944, the ship escorted 
a British tanker out of Recife to rendezvous with a Task Group.  Pennewill 
arrived at Bahia, Brazil, in April 1944.  During the following months, she 
conducted patrol and escort duty off the coast of Brazil and engaged in 
training operations in the Bahia-Recife Area.  She was decommissioned and 
leased to the Government of Brazil in August 1944.  This dictionary entry 
does not specifically reference the veteran.

In August 1994, the Board remanded the veteran's claim concerning service 
connection for hearing loss for additional development, to include an 
examination for a medical opinion on etiology.

In October 1994, the veteran submitted another written statement.  He 
reported that he had entered the Navy in May 1943 and reported for duty in 
Maryland.  In June 1943, he was told to get ready to go to the Navy yard in 
Brooklyn, New York, to board a destroyer.  This destroyer was named the USS 
Pennewill (DE-175).  One week later, they pulled out of New York on convoy 
duty.  They ran a northerly route, and lost 30 ships on that run.  They 
decided the southerly route was best, so on the next convoy, they headed 
south to Africa to fight General Rommel.  They took supplies and troops.  
The convoys were run north and south for a while when Rommel was attempting 
to get out and cross over to Italy.  The next duty was supplying Palermo, 
Sicily and from there they went to Salerno, Italy.  In November 1944, they 
were at Anzoi, Italy.  They then picked up a light cruiser, the USS 
Marblehead, which had been damaged in the Pacific.  This ship was used as a 
decoy to lure submarines.  

They eventually pulled into Racife, Brazil, with the USS Marblehead.  In 
about April 1945, the Pennewill was sent to the North Atlantic in the 
English Channel.  The patrol was off the white cliffs of Dover.  The 
veteran reported that they had a hard time keeping ships from hitting the 
other ships.  On June 7, 1945, the Pennewill had orders to pick up two 
Russia-bound ships and take them to Leningrad.  From there, they were to go 
back to Brazil.  On the way to Leningrad, orders were changed to go around 
the southern part of South America to the Pacific Ocean.  The orders were 
then changed again and the ship was sent back to Recife, Brazil.  Several 
days later, a huge Brazilian freighter rammed another U.S. ship, the "4 
DES," which had had its depth charges set at 10 feet.  The veteran 
asserted that the US military gave the "4 DES" to Brazil.  

The next day, the veteran and his whole crew were flown to Miami, Florida.  
He was then placed on a train to Norfolk, Virginia, to a receiving station.  
He was then returned to Fort Pierce, Florida.  In September 1945, he was 
put in a small boat crew, Flotilla 54.  He stayed in Fort Pierce for about 
three weeks, waiting orders to go to Tampa, Florida, to pick up another 
ship.  While there, the President dropped the bomb and the veteran was 
"frozen" awaiting discharge.  The veteran was sent to Jacksonville, 
Florida, in November 1945, along with five thousand other men.  Once there, 
they were asked if there was anything wrong with them, and the veteran 
"stepped out."  However, the veteran was later offered an honorable 
discharge if he agreed to sign something stating that he wanted to go home.  
He apparently accepted.  The veteran was never examined upon release; he 
was only asked if he had flat feet.  The veteran also asserted that they 
never had a doctor aboard DE 175.   

In a September 1994 letter, the RO requested from the National Personnel 
Records Center (NPRC) further detailed information about the veteran's 
service assignments and duties, including but not limited to the vessels to 
which he was assigned.  

In October 1943, the NPRC filed a written document, indicating that the 
veteran's entrance date was June 4, 1943.  

In May 1995, a written notation from the chief of the Army Reference Branch 
was associated with the claims file.  In this notation, it was asserted 
that nothing in the "O.P.M." suggested any injury or hospitalization of 
the veteran.  The veteran was asked to state the name of ship, hospital, 
dates of treatment or type of injury in order to facilitate further search.  

In August 1995, records pertaining to the veteran's service were received 
from the NPRC.  These records reflect, in part, that the veteran was 
inducted in the US Navy as an Apprentice Seaman in May 1943, and was placed 
on active duty in June 1943.  The veteran was transferred to the Navy 
training station in Bainbridge, Maryland, in June 1943.  In August 1943, 
the veteran was transferred to Norfolk, Virginia, for instruction and 
assignment to a vessel.  In September 1943, the veteran was transferred to 
the USS Pennewill (DE-175).  These records also note that in July 1944, the 
veteran was deemed qualified for the European-African-Middle East Area 
Campaign Medal by reason of his service on the USS Pennewill in July 1944.  
In August 1944, the veteran was transferred to the barracks in Miami, 
Florida.  Subsequently in August 1944, the veteran was transferred to the 
Fleet Service School in Norfolk, Virginia, for a course of instruction in 
elementary fire control.  In October 1944, the veteran transferred back to 
Norfolk and in July 1945, the veteran was transferred back to the US Naval 
Barracks in Tampa, Florida.  He was given an honorable discharge in 
November 1945. 

The veteran underwent an audiological examination for VA purposes in 
November 1995.  The veteran reported a traumatic episode in 1943 in which 
he noted bleeding from his left ear, with a drop in bilateral hearing, 
following exposure to ship artillery at close proximity to his left ear.  
He reported that he had noted sensitivity to loud sounds and recurrent 
bleeding in relation to his left ear since the 1943 incident.  Upon 
audiological evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
60
60
65
LEFT
50
40
45
60
80

Speech audiometry revealed a speech recognition ability of 84 percent in 
the right ear and 88 percent in the left ear.  The VA examiner also 
included the following text in his report:

A record of a hearing test at the time of discharge 
would simplify the formulation of an opinion regarding 
the etiology of the veteran's hearing loss, but no such 
record appears to exist.  Nevertheless, today's test 
results offer adequate evidence to support rendering an 
opinion.

The elevated or absent acoustic reflexes observed to 
ipsilateral and contralateral stimulation with the 
immittance probe in the left ear, plus the minor air-
bone gaps observed in that ear, are consistent with the 
history of trauma to the left ear in 1943, and could be 
accounted for on that basis.

However, the hearing loss is primarily sensorineural, 
and the differentiation between the etiologies of noise 
exposure and presbycusis is often difficult.  In this 
case, comparison of the bone conduction thresholds 
representing the sensorineural mechanisms with 
published curves showing hearing loss attributable to 
presbycusis as a function of age and test frequency 
show agreement within 5 dB at all but one test 
frequency.  The implication is that the veteran's 
current hearing loss could be entirely accounted for by 
presbycusis.  

By a January 1996 rating decision, the RO continued to deny service 
connection for hearing loss.  A supplemental statement of the case on this 
claim was issued later that month.

In December 1997, the Board remanded the veteran's claims so that another 
hearing could be scheduled.

The veteran testified before the undersigned Board member at the RO in 
August 1998.  He was accompanied by his spouse.  The veteran denied that he 
had had any problems with his ears or hearing prior to service, including 
any exposure to loud noises.  The only time he had exposure to noise from 
artillery and gunfire was during his military service in World War II.  The 
veteran indicated that he experienced trouble hearing in his years of 
employment after separation.  The veteran was able to obtain a hearing aid, 
and apparently saw a doctor for this purpose.  (However, subsequently in 
the hearing, the veteran indicated that this doctor was no longer alive, 
and indicated that he did not know the location of the doctor's former 
office).  The veteran saw a family physician, Dr. Freeman, in the 1950s, 
who eventually referred him to the VA for treatment in 1961.  The veteran's 
wife suggested that Dr. Freeman, who apparently had since developed 
Alzheimer's disease, had said that the veteran's hearing loss was probably 
caused by his being a gunner in service.  

The veteran's spouse said that she had first met the veteran after his 
discharge, and she noticed his hearing loss even then.  He had told her 
that his hearing loss was caused by close proximity to firing guns.  The 
veteran testified that Dr. Freeman no longer had any records, but that he 
had all the treatment records from Dr. Freeman.  However, while the veteran 
tried to get Dr. Freeman to give him treatment records which began in 1954, 
he apparently no longer had them.  The veteran only had records which 
reflected treatment beginning in the late 1970s.  The veteran reasserted 
his testimony that he was involved in combat while serving aboard ship in 
World War II.  The veteran testified that he saw a medic aboard ship for 
his bleeding ears, but that this medic did not keep records.  

The veteran testified that in 1995, an VA audiologist named "Miss Betty" 
at the Augusta VA apparently told him and his wife that both of his ear 
drums were "bursted out" and that this was probably caused from guns 
shooting while he was in service.  The veteran stated that he and his wife 
later inquired about "Miss Betty's" last name, and was told that she had 
left the VA.  The veteran did not know of this individual's whereabouts.  

II.  Analysis

As noted in the introduction above, the Board has previously found that the 
veteran's claim is well-grounded within the meaning of 38 U.S.C.A. § 5107, 
that is, it is plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  The Board 
further finds that VA has met its duty to assist in developing the facts 
pertinent to the veteran's claim.  38 U.S.C.A. § 5107 (West 1991).  The RO 
has obtained medical records pertaining to the veteran, and the veteran has 
been afforded an examination for VA purposes as well as two hearings.  

Under applicable criteria, service connection will be granted for 
disability resulting from personal injury suffered or disease incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303 (1998).  Where a claim for service connection is brought by a veteran 
who engaged in combat, the Board must apply 38 U.S.C.A. § 1154, which 
provides that satisfactory lay or other evidence that a disease or an 
injury was incurred in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the circumstances, 
conditions, or hardships of such service, even if there are no official 
records indicating service incurrence.  38 U.S.C.A. § 1154; Swanson v. 
Brown, 4 Vet.App. 148, 151-52 (1993); Smith v. Derwinski, 2 Vet.App. 137, 
140 (1992); 38 C.F.R. 
§§ 3.304(d), 3.305(c)(1998).  Such evidence may only be rebutted by clear 
and convincing evidence to the contrary.  See 38 U.S.C.A. § 1154(b).  

Although the veteran has repeatedly claimed that he was involved in combat 
while aboard the USS Pennewill, the evidence in the claims file does not 
seem to verify this assertion.  While the veteran has reported that the 
ship was involved in fighting General Rommell's forces off the coast of 
Italy, helped escort a ship called the USS Marblehead from Italy to Brazil 
in November 1944, and patrolled off of Dover in April 1945, none of these 
activities were noted in the Dictionary of American Naval Fight Ships 
(referenced in the August 1994 Board remand) nor in the service records 
received from NPRC.  In fact, the records from NPRC actually indicate that 
while the veteran did, in fact, serve on the USS Pennewill from September 
1943 to July 1944, he was transferred back to Miami, Florida, in August 
1944 (months before the reported Marblehead escort and the Dover patrol 
duty).  Moreover, the records received from the NPRC do not reflect any 
complaints or treatment for hearing loss or bleeding ears, nor do they 
indicate that the veteran had a military occupational specialty which 
strongly suggests a combat role, such as gunner.  

A review of the above indicates a number of clear credibility issues.  In 
this regard, the Board uses the term "credibility" in the sense of 
whether the appellant's current
recollections of events that occurred nearly a half century ago are 
accurate and reliable, as opposed to solely the sense that there is a 
question of the good faith with which the recollections are offered.  In 
any case, the Board does not find enough evidence sufficient to mandate 
application of the evidentiary standards set forth in 38 U.S.C.A. § 1154.  

The VA examination report of November 1995 does reflect that the veteran 
currently suffers from a bilateral sensorineural hearing loss.  However, 
the VA examiner appeared to discount the theory that this hearing loss was 
due to the veteran's reported noise exposure.  The examiner did note that 
the veteran's reported history of trauma to his left ear in 1943 could have 
accounted for the elevated or absent acoustic reflexes, along with minor 
air-borne gaps in that ear.  However, the examiner also noted that the 
veteran's hearing loss was primarily sensorineural, and that the 
implication from the acoustic test results was that the veteran's "current 
hearing loss could be entirely accounted for by presbycusis."  Although 
the VA examiner's report is not the model of clarity, the Board finds the 
examiner's final conclusion to essentially be that the veteran's bilateral 
sensorineural hearing loss is not, in fact, due to his reported in-service 
noise exposure.  

While there are also opinions on record from the appellant and his spouse 
as to the etiology of his current hearing loss condition, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that lay persons are not 
competent to offer opinions on questions of medical diagnosis or medical 
causation.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Although the 
veteran has indicated that Dr. Freeman had told him that his hearing loss 
was due to combat in service, the veteran also stated that Dr. Freeman has 
Alzheimer's disease and therefore, he apparently is unable to provide an 
opinion on this issue.  As to the VA employee named "Miss Betty," who 
apparently also provided an opinion about the veteran's hearing loss, the 
Board notes that this individual apparently no longer works at the VA and 
her whereabouts are unknown.

In sum, the evidence of record presented is insufficient to show that the 
veteran has hearing loss resulting from noise exposure in World War II.  
Service connection is thus not established. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The veteran has essentially claimed that he sustained dental trauma, 
including the loss of teeth and jaw bone mass, during the course of VA 
hospitalizations in 1961. 

The claims file indicates that the veteran was admitted to the VA Hospital 
in Columbia, South Carolina, in March 1961, with a one year history of a 
growing lump in the neck.  The veteran was admitted to the Medical Service, 
where, because of his history and the presence of a nodule in the thyroid, 
the initial diagnosis was one of a toxic nodular goiter.  Surgical removal 
was elected.  On March 28, 1961, the veteran was first scheduled for 
surgery but could not be intubated.  A "Preanesthetic Summary" indicated 
that two teeth were extracted in this attempt: the left central and 
adjacent incisor.  However, it was not specified whether these teeth were 
extracted from the veteran's upper or lower jaw.  The veteran was admitted 
to the Dental Service in June 1961, although no records specifically from 
this unit have been requested or associated with the claims file.  

It is essential that the RO attempt to obtain all pertinent VA medical 
records relating to the veteran's teeth and jaw dated in 1961, including 
any such records from the Columbia VA Hospital's Dental Service.  Although 
the appellant has the burden of submitting evidence in support of her 
claims, VA should try to obtain pertinent evidence possessed by and in 
control of the Government.  Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990).

In a February 1990 written statement, the veteran asserted that four front 
teeth (from his upper and lower jaw) were hacked out with a steel tomahawk 
during the 1961 thyroid surgery.  During an examination for VA purposes in 
May 1990, the veteran asserted that he had tried since 1961 to get his 
records from the VA Hospital in Columbia and that his records had been 
hidden for 28 years.  A panoramic X-ray of the veteran's jaw was taken, 
which revealed no pathology.  The veteran's maxillary and mandibula were 
normal and adequate bone was seen.  It was noted that the veteran did need 
new dentures.  While the VA examiner noted that there was no pathology 
relating to the veteran's jaw, he did not specify whether any of the 
veteran's teeth were actually missing or otherwise injured.  A new 
examination should be scheduled so that a VA examiner can provide a 
detailed and specific opinion regarding the veteran's claim.  

The most recent treatment records concerning the veteran were associated 
with the claims file in February 1995.  To ensure that the veteran's claim 
will receive a fully informed evaluation, clinical data relating to the 
veteran's teeth and jaw, obtained since February 1995, should also be 
acquired and reviewed.

In view of the foregoing, the case is REMANDED to the RO for the following 
development:

1.  The RO should also obtain the names and addresses 
of all medical care providers, if any, who have treated 
the veteran since February 1995 for complaints related 
to his teeth and jaw.  After securing the necessary 
releases, the RO should obtain these records and 
permanently associate them with the claims file. 

2.  Any pertinent VA medical records documenting 
treatment of the veteran for complaints related to his 
teeth and jaw, since February 1995, which have not 
already been associated with the claims file, should be 
obtained and made of record.  These should include any 
such records from the Columbia VA Hospital and its 
Dental Service. 

3.  The RO should contact the Columbia VA Hospital and 
request that they produce all records relating to 
treatment of the veteran's teeth and jaw in 1961.  The 
RO should separately contact the Columbia VA Hospital's 
Dental Service to determine if it has records, perhaps 
archived, pertaining to the veteran's 1961 
hospitalizations.  If neither the Columbia VA Hospital 
nor its Dental Service has additional records 
pertaining to the veteran's 1961 hospitalizations, this 
should be so specified in writing and associated with 
the claims file.  All logical follow-up development in 
this regard should be conducted.  If the relevant 
records are located and obtained, the RO should 
permanently associate them with the claims file. 

4.  Following completion of the above development, the 
veteran should be scheduled for a new VA dental 
examination.  The importance of appearing for the 
examination should be made known to the veteran.  A 
copy of the letter(s) informing the veteran of the 
date, time and place of the examination should be 
included in the claims folder.

5.  Thereafter, a VA dental examination should be 
conducted.  All indicated tests and studies should be 
accomplished.  The claims folder, including a copy of 
this REMAND, must be made available to the examiner. 

a.  The dental examiner should provide the 
answers/findings indicated below to each question 
or instruction posed.  No instruction or question 
should be left unanswered.  If the examiner finds 
that it is not feasible to answer a particular 
question or follow a particular instruction, he or 
she should so indicate and explain.

b.  The dental examiner should record pertinent 
medical complaints, symptoms, and clinical 
findings related to the veteran's alleged missing 
teeth and jaw bone mass resulting from his 1961 
surgery and hospitalizations.  It is requested 
that the examiner provide explicit responses to 
the following questions:

i)  Does the veteran have any loss of jaw 
bone mass?  If so, the location of the loss 
should be specifically identified.  An X-ray 
study of the veteran's jaw should be taken 
before this determination is made.  The X-ray 
report should be associated with the claims 
file.  

ii)  Specify any teeth removed during the 
periods of hospitalization in 1961.  The 
causes of removal for each such tooth should 
be specified.  The number of the tooth should 
be indicated.  

iii)  Is it at least as likely as not that 
any loss of jaw bone mass occurred as a 
result of teeth being removed or other cause 
during either of the 1961 hospitalizations?  
If due to teeth being removed during these 
hospitalizations, the cause of the removal of 
each such tooth (including the number of the 
tooth) should be specified.  

iv)  If any teeth were extracted in the years 
following service and the cause was due to 
any previous extractions or injuries during 
the 1961 hospitalizations, this should be 
noted and the specific tooth or teeth 
extracted identified.  The specific cause of 
any such subsequent removal should be 
specified for each involved tooth, to include 
the number of any tooth occasioning the 
subsequent removal.  The bases for any 
opinions expressed should be set forth in 
detail.  If the VA physician disagrees with 
any opinions which contradict his or hers, 
including those of the VA examiner who 
examined the veteran in May 1990, the reasons 
for the disagreement should be set forth in 
detail.  

6.  Upon receipt of the examination report, the RO 
should review it to ensure that it is adequate for 
rating purposes.  If the examination is inadequate for 
any reason, the RO should return the examination report 
to the examining physician and request that all 
questions be answered.

7.  After the development requested above has been 
completed to the extent possible, the RO should again 
review the record.  If the benefits sought on appeal 
regarding the issues of entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1998) for dental trauma, 
including loss of teeth and of jaw bone mass, based on 
VA hospital treatment from March 1961 to December 1961, 
remain denied, the appellant and his representative 
should be furnished a supplemental statement of the 
case and given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The 
appellant need take no action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995).  The purpose of this remand is to obtain additional 
records and medical information.  No inference should be drawn regarding 
the final disposition of the veteran's claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of Veterans' 
Appeals or by the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
1998) (Historical and Statutory Notes).  In addition, VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.




		
      Iris S. Sherman
	Member, Board of Veterans' Appeals

 

- 16 -


